Citation Nr: 0622531	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-32 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to an increased rating in excess of 10 
percent for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney-
at-law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO decisions dated in May 2003 and in 
September 2003.  The RO's May 2003 decision denied service 
connection for bilateral hearing loss, and granted service 
connection at a 10 percent initial disability rating for 
tinnitus, effective from March 2003.  The RO's September 2003 
decision denied service connection for PTSD.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran had normal hearing for VA purposes on 
entrance and discharge from active service.  

2.  The veteran worked after service in a profession where he 
was exposed to noise.  

3.  The greater weight of the evidence is against the 
conclusion the veteran has bilateral hearing loss related to 
service.   

4.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385, (2005).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (1998-2005); Smith v. Nicholson, No. 05-7168, --- 
F.3d. --- , 2006 WL 1667936 (C.A. Fed June 19, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the veteran's claims.  

I.  Service Connection for Bilateral Hearing Loss

The veteran essentially contends that his exposure to noise 
during service in Vietnam has resulted in his current 
bilateral hearing loss.  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  See Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability.)

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2005).

In this case, the evidence does not show that the veteran has 
bilateral hearing loss due to service.  On service entrance, 
the veteran's hearing was measured at no higher than 5 
decibels (dB) at 500 hertz (Hz) in the right ear and no 
higher than 10 dB at 3000 Hz in the left ear.  Service 
medical records show no findings, treatment, or diagnosis 
related to hearing loss complaints.  Separation examination 
in December 1967 showed the veteran's hearing measured no 
higher than 5 dB at 4000 Hz in the right ear and no higher 
than 15dB at 500 and 4000 Hz in the left ear.  These findings 
are relative to the levels for normal hearing according to VA 
regulations.  

The veteran underwent a private audiogram in February 2003.  
The examiner indicated, in pertinent part, that the veteran 
had mild to moderate sensorineural hearing loss in the right 
ear and moderate to severe sensorineural hearing loss in the 
left ear.  Speech discrimination scores for the Maryland CNC 
test were 96 percent, bilaterally.  The provider indicated 
that based on the history provided by the veteran of exposure 
to artillery, mortars and tanks in service in the late 
1960's, it was quite likely that this was the beginning of 
his hearing loss.  He recommended that the veteran be fitted 
with bilateral hearing aids.  

In May 2003, the veteran underwent a VA audiology 
examination, at which time the veteran was diagnosed to have 
mild to severe sensorineural hearing loss.  The examiner 
indicated that the claims folder was reviewed and noted that 
audiometric results in 1967 and 1969 were within normal 
limits.  Likewise, the veteran recounted he was in an 
artillery unit and reported that he had to sleep "right 
under a 4 deuce mortar" which fired 5 to 50 rounds every 
night.  No hearing protection was used.  As a civilian, the 
veteran reported he worked in maintenance in a factory, where 
use of hearing protection was mandatory, and he denied any 
recreational noise exposure.  The examiner opined that 
because the veteran had no rateable hearing loss at the time 
of service discharge, the veteran's hearing loss was not due 
to his military service.  

The evidence in this case shows the veteran had normal 
hearing in service, and no medical evidence by way of 
treatment records of hearing loss for many years after 
service.  A VA medical opinion concludes the veteran's 
hearing loss is not linked to his service.  A private 
provider links the veteran's present hearing loss to service.  
The Board finds the VA medical opinion more credible because 
the VA examiner reviewed the veteran's medical records to 
include service medical records, and based his opinion on the 
entire evidence of record.  The private provider based his 
opinion on his findings, coupled with the history provided by 
the veteran.  Therefore, based on the strength of the 
findings of the VA examiner, and his opinion that the 
veteran's hearing loss is not related to service, a basis to 
establish service connection for bilateral hearing loss is 
not present and the appeal is denied.  

II.  Increased Disability Rating for Bilateral Tinnitus

The veteran requested an increased initial evaluation for 
bilateral tinnitus, specifically a 10 percent evaluation for 
each ear.  The RO denied the veteran's request because under 
Diagnostic Code (DC) 6260 there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  The veteran appealed that decision to the 
Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed June 19, 2006), the Federal Circuit 
concluded that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, beginning in March 2003, rating actions, 
statements of the case and supplemental statements advised 
the veteran of the foregoing elements of the notice 
requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran was provided with a 
current VA examination to determine the etiology of his 
bilateral hearing loss.  Moreover, as to his tinnitus claim, 
the aforementioned notice and duty to assist provisions have 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claims.  

   
ORDER

Service connection for bilateral hearing loss is denied.  

An initial schedular evaluation in excess of 10 percent for 
tinnitus is denied.  


REMAND

The veteran is seeking service connection for PTSD.  A review 
of his service personnel records revealed that he was 
assigned to HHSB 1st Battalion 7th Artillery, 1st Infantry 
Division, while serving in Vietnam from November 1968 to 
November 1969.

In support of his claim for service connection for PTSD, the 
veteran has alleged multiple inservice stressors.  A private 
psychiatric evaluation, performed in May 2003, concluded with 
a diagnosis of PTSD.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).  See Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2005).  
 
The veteran contends he has PTSD due to seeing a Vietnamese 
woman killed on a bicycle, manning a machine gun during fire 
fights at night, being subjected to mortar attacks, and 
subjected to a grenade (without the pin pulled) thrown in his 
living quarters as a warning not to report other soldiers who 
were engaging in drug use.  He also indicated that he 
witnessed the suicide of another soldier.  

Most recently, in March 2004, the veteran was asked to 
further provide specifics as to the dates and locations of 
his alleged stressor incidents in order that they may be 
properly verified.  The veteran provided a timely response in 
April 2004, noting that he was involved in two firefights, 
both of which occurred at Lai Khe "around the TET 
offensive."  The Board notes that while the start of the TET 
offensive is fairly clear, i.e. January 1968, the official 
ending of this offensive is somewhat more vague.  In any 
event, additional development is warranted.  

In view of the foregoing, the case is remanded for the 
following action:  

1.  Contact the veteran and ask him to 
provide specific information as to the 
nature of his claimed inservice 
stressors, including more details (names, 
approximate dates, places, unit 
assignments, etc.).  The veteran should 
specifically be asked to provide a three-
month period during which each of his 
alleged stressor incidents occurred.  The 
Board is particularly interested any 
further specific information concerning 
the following:

	a) two firefights at Lai Khe;
	b) mortar attacks while at Lai Khe; 
	c) ammunition dump explosion at Long 
Binh; 
	d) suicide of fellow soldier; and
	e) any other stressor event.

2.  The RO should then prepare a summary 
of the claimed stressor(s) and the 
veteran's in-service activities 
(including unit(s) of assignment) based 
on review of all pertinent documents.  
This summary, and all supporting 
documents regarding the veteran's claimed 
stressor(s), should be sent to U. S. Army 
and Joint Services Records Research 
Center (JSRRC), who should indicate 
whether there is documentary support 
showing any claimed stressor occurred.  
In any event, JSRRC should be asked to 
provide copies of any available 
documentation describing the activities 
of the unit(s) (HHSB 1st Bn 7th Arty, 1st 
Inf Div) to which the veteran was 
assigned in Vietnam, (December 1968 to  
November 1969), e.g., Unit 
Histories/Operational Reports/Lessons 
Learned as may show the unit was subject 
to mortar fire, experienced the suicide 
of one of its soldiers, or required its 
personnel to repel ground attacks, 
particularly at night.  The RO should 
associate all documents with the claims 
file.  

3.  Following the above, the RO should 
make a specific determination, based on 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, the nature of the specific stressor 
or stressors.  If the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, address any 
credibility questions raised by the 
record.  

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then arrange 
for the veteran to be afforded the 
appropriate VA examination to determine 
the diagnoses of all psychiatric 
disorders that are present.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiner.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  The entire claims folder 
and a copy of this REMAND should be made 
available to the examiner prior to the 
examination.

5.  Thereafter, the RO should review the 
veteran's claim for service connection for 
PTSD.  If the claim remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


